Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Interpretation
Claims 19, 26 and 27 have been amended to utilize the transitional phrase “consisting essentially of”, which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz
Applicant’s definition of the term “phase stable” as “that the isocyanate-reactive component will not separate when stored for 7 days at about 70 °F (or 21 °C)” within ¶ 17 of the specification is acknowledged. The term “phase stable” is therefore granted this meaning within the claims.
Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites “the phase stable isocyanate-reactive blend comprises less than 4% by weight of ethylene oxide, based on 100% by weight of components (a) and (b) in said polyol blend (1)” (emphasis added). While Applicant refers to ¶ 83 for support, the paragraph indicates it is “polyol blend (1)” that can comprise less than 4% by weight of ethylene oxide based on 100% by weight of components (a) and (b) in said polyol blend (1). There is a difference in scope between the limitations since, for instance, an aprotic surfactant with polymerized ethylene oxide residues would be included in the former calculation but not the latter. As written support is not found for “the phase stable isocyanate-reactive blend” comprising less than 4% by weight of ethylene oxide based on 100% by weight of components (a) and (b) in said polyol blend (1), claim 28 fails to comply with the written description requirement. 
Claim Rejections - 35 USC § 103
Claims 19-23 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (WO 2015/143260 A1) in view of Williams (US 2015/0322225 A1) as evidenced by Sinteco (Solstice LBA Information).
Regarding Claims 19-23 and 27, Riccio teaches storage stable isocyanate-reactive polyol compositions (Abstract) and describes an embodiment within Example 7 that comprises 28.5 wt% of saccharide polyether polyol (“Voranol RN 482”), 45.6 wt% of toluenediamine-initiated polyol (“Tercarol 5902”), and 17.1 wt% of aromatic polyester polyol (“Stepanpol PS-3152”) relative to total weight of polyol (c.a. 87.7 pbw) (Table 3; ¶ 36). The saccharide polyether polyol has a functionality of 6 and number average molecular weight of 700 (¶ 36). Given such information, the OH number is roughly [6 * 56,100] / 700 = 481. The aromatic amine polyol is created from toluenediamine and alkylene oxide has an OH number of 340-400 (¶ 36). Given toluenediamine is used as initiator, the resulting polyol would have a functionality of approximately 4. The polyester polyol is a phthalic anhydride/diethylene glycol polyester having a OH number of 315 (¶ 36). Given the anhydride and diol are both di-functional, the resulting polyester would have a functionality of roughly 2. 
Although the saccharide polyether polyol used is initiated by sorbitol, which is expressly excluded within the claims, Riccio indicates the saccharide polyether polyols are initiated by either sorbitol or sucrose/glycerol (¶ 14). Given this, it would have been obvious to one of ordinary skill in the art to substitute the sorbitol-initiated polyether polyol with a sucrose/glycerol-inititated polyether polyol, thereby predictably affording workable storage stable blends in accordance with the teachings of Riccio
Riccio teaches the saccharide polyether polyol uses only propylene oxide and the toluenediamine polyol has 11.6 pbw / 40 pbw = 29 wt% of EO (¶ 36, 46; Table 3). The polyol blend of the example includes no further polyols with polymerized ethylene oxide content (while Riccio includes an EO content for polyester polyol at ¶ 46, the polyester polyol is created from phthalic anhydride/diethylene glycol and is thus, construed as not having an ethylene oxide content; the specification at page 29 indicates the claimed EO content pertains to the amount of polymerized ethylene oxide). Therefore, given that 28.5 wt% and 45.6 wt% of polyol is used respectively, the polyol mixture of Riccio is seen to possess roughly 17.8 wt% ethylene oxide relative to polyols (a) and (b). 
Alternatively with respect to the claimed proviso, Riccio teaches an embodiment in Example 5 where all of the polyether polyols used are propoxylated (Table 3; ¶ 36), thus suggesting embodiments where the EO content of the polyol blend is 0 wt% with respect to (a)+(b). Further alternatively with respect to the claimed proviso, Riccio teaches embodiments where the isocyanate reactive composition contains roughly 49.8 wt% (a)+(b) (see Examples 4-7 of Table 3) and expressly teaches the isocyanate reactive composition has an ethylene oxide content of 1-50 wt% (Abstract; ¶ 17). Accordingly, Riccio is seen to suggest amounts that overlap (i) and/or (ii) of the claimed proviso. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Riccio suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Riccio
Riccio teaches the mixtures provides enhanced storage stability due to increased compatibility with hydrohaloolefin blowing agent (¶ 1-2, 6-9) whereby storage stability over the course for periods of at least 10 days are achieved (¶ 9). Riccio teaches the blends are storage stable after 7 days at 40 degrees C (Table 4). Riccio teaches examples where the blowing agent is a mixture of water and a blowing agent that includes HCFO-1233zd (“Solstice LBA”; 1-chloro-3,3,3-trifluoropropene) (¶ 25, 36, Table 3). As evidenced by Sinteco, Solstice LBA is the trans isomer of 1-chloro-3,3,3-trifluoropropene. Riccio teaches the hydrohaloolefin can be used in combination with other blowing agents such as water/hydrocarbons (¶ 26). 
While Riccio expresses storage stability in terms of a lack of change in gel time as opposed to phase separation/clarity, it is nevertheless noted there is no apparent difference in structure between the polyol mixtures of Riccio and what is described within the specification and presently claimed. Since Riccio describes substantially the same compositions, it is concluded that such mixtures would necessarily exhibit the same phase stability/clarity characteristics in the absence of evidence to the contrary. Although the examples of Table 3 further possess small quantities of propoxylated glycerin polyol (“Voranol CP 1055”), Riccio nonetheless indicates enhanced compatibility with hydroolefin blowing agents. Moreover, Polyol Mixture F of the present specification appears to use substantial quantities of propoxylated glycerin and notes the resulting polyol/blowing agent blends are clear. In view of this, the polyol mixtures of Riccio are not seen to contain any further polyols that would materially affect the basic and novel characteristics of the invention. If Applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," 
Accordingly, Riccio differs from the subject matter claimed only by the relative quantities of cyclopentane and water co-blowing agents. Williams teaches using a mixture of trans-1-chloro-3,3,3-trifluoropropene and cyclopentane, yields improved thermal conductivity and foam stability (¶ 6; Figures). It would have been obvious to one of ordinary skill in the art to utilize the blowing agent mixtures of Williams within the polyol mixtures of Riccio because doing so would give foams with improved thermal conductivity and foam stability as taught by Williams.
Williams teaches a preference for 25-95 mol% trans-1-chloro-3,3,3-trifluoropropene (1233zd) blended with 5-75 mol% or less of cyclopentane (¶ 6). Williams indicates such mixtures can be used in foam formulations in conjunction with 0-7 wt% of water (¶ 69). Given the known molecular weights of trans-1-chloro-3,3,3-trifluoropropene and cyclopentane (70.1 g/mol and 130.5 g/mol respectively), such ranges are equivalent to 38.3-97.3 wt% trans-1-chloro-3,3,3-trifluoropropene and 2.7-61.7 wt% cyclopentane. Such ranges overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Williams suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Williams
Regarding Claim 28, Riccio teaches an embodiment in Example 5 where the only ethylene oxide used is 1.6 pbw within the Tegostab B8462 surfactant, which is used relative to 65 pbw of (a)+(b) (Table 3; ¶ 46). While Riccio includes an EO content for polyester polyol at ¶ 46, the polyester polyol is created from phthalic anhydride/diethylene glycol and is thus, construed as not having an ethylene oxide content; the specification at page 29 indicates the claimed EO content pertains to the amount of polymerized ethylene oxide. Accordingly, Riccio is seen to suggest embodiments where the EO content within the isocyanate reactive component is roughly 2.5 wt% with respect to the weight of (a)+(b). While the OH number of the aromatic amine polyol used within Example 5 touches the claimed range, Riccio indicates the OH number can range from 250-600 (¶ 15), which overlaps the claimed range. 
Alternatively, Riccio teaches embodiments where the isocyanate reactive composition contains roughly 49.8 wt% (a)+(b) (see Examples 4-7 of Table 3) and expressly teaches the isocyanate reactive composition has an ethylene oxide content of 1-50 wt% (Abstract; ¶ 17). Accordingly, Riccio is seen to suggest amounts that overlap (i) and/or (ii) of the claimed proviso. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Riccio suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Riccio. See MPEP 2123.
Regarding Claim 29, Riccio teaches embodiments where both saccharide polyether polyol and aromatic amine initiated polyol are propoxylated polyols (e.g. Riccio is seen to suggest embodiments where polyols (a) and (b) of the polyol content have no ethylene oxide content. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (WO 2015/143260 A1) in view of Williams (US 2015/0322225 A1) as evidenced by Sinteco (Solstice LBA Information) and Gruenbauer (WO 2009/078725 A1).
The discussion regarding Riccio, Williams, and Sinteco within ¶ 10-20 is incorporated herein by reference.
Regarding Claim 26, as evidenced by Gruenbauer, Tercarol 5902 is an ortho-toluenediamine initiated polyol (Page 33, Lines 10-11). The remaining limitations of claim 26 are adequately addressed within ¶ 10-17, which is incorporated herein by reference. 
Claims 19-23, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parenti (US 2016/0200889 A1).
Regarding Claims 19, 20, 22, 23, 28, and 29, Parenti teaches a polyol premix within Example 2 of Tables 1 and 2 comprising a polyol blend of a) about 28 wt% of propoxylated sorbitol polyether polyol (saccharide polyether polyol) with an OH number of 480, b) about 45 wt% of propoxylated toluenediamine-initiated polyether polyol with an OH number of 440, and c) about 17 wt% of aromatic polyester polyol having an OH number of 314 and functionality of 2.0 based on total polyol weight and a blowing agent mixture comprising 0.109 moles of 1,1,1,4,4,4-hexafluorobut-2-ene and 0.085 moles of cyclopentane, which is equivalent to 75 wt% of olefin and 25 wt% of cyclopentane 
The Example of Parenti therefore differs from the subject matter claimed in that the initiator of the saccharide polyol does not comprise sucrose, the OH number of the aromatic amine polyol is outside the range claimed, and 1-chloro-3,3,3-trifluoropropene is used as olefin. Parenti teaches sucrose can be used as an initiator (¶ 26) whereby the resulting non-amine initiated polyether polyol can have a functionality spanning 4-8 (¶ 34). Parenti also indicates the olefin can be either 1,1,1,4,4,4-hexaflurobut-2-ene or 1-chloro-3,3,3-trifluoropropene (¶ 40; Tables 1-8). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize polyols with functionalities spanning 4-8 derived from initiators comprising sucrose in lieu of sorbitol-initiated polyol and 1-chloro-3,3,3-trifluoropropene in lieu of 1,1,1,4,4,4-hexaflurobut-2-ene within the compositions of Parenti thereby predictably obtaining workable polyol blends based on the teachings of Perenti. There is no indication within Parenti that sorbitol is required to be included in the initiator.
With regards to the OH number of the aromatic amine initiated polyol, Parenti teaches the amine-initiated polyol preferably has a hydroxyl equivalent weight of 60-280 Parenti suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Parenti. See MPEP 2123.
With regards to the polyol mixture being phase stable, the polyol mixtures suggested by Parenti is substantially similar in structure to what is presently claimed with the same types of polyol (saccharide-initiated polyether polyol; amine-initiated polyether polyol; polyester polyol) with substantially similar, if not identical, OH numbers and functionalities and the same blowing agent mixture being used. It therefore follows such a mixture necessarily possesses the phase stability property claimed absent evidence to the contrary. With respect to the consisting essentially of language, as discussed above, the polyol blends being “phase stable” are seen to be intrinsically present in the polyol mixtures suggested by Parenti
Regarding Claim 21, the embodiment of Parenti differs from the subject matter claimed in that the concentration of olefin and cyclopentane are outside the ranges claimed. Parenti teaches the molar ratio of hydrocarbon (e.g. cyclopentane) to 1-chloro-3,3,3-trifluoropropene can be 5:95 to 95:5 (¶ 38-40). Given the molecular weights of cyclopentane and 1-chloro-3,3,3-trifluoropropene are 70.14 g/mol and 130.49 g/mol respectively, the broader teachings of Parenti would suggest about 3-91 wt% cyclopentane and about 9-97 wt% of 1-chloro-3,3,3-trifluoropropene relative to cyclopentane and 1-chloro-3,3,3-trifluoropropene. Thus, Parenti is seen to suggest concentrations that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Parenti suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Parenti. See MPEP 2123.
Regarding Claim 26, example 1 differs from the subject matter claimed in that it is not indicated what isomer of toluenediamine is used. Parenti teaches both 2,3-toluenediamine or 3,4-toluenediamine (both are seen to be o-toluenediamine) can be used as initiators (¶ 25). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize o-toluenediamine initiated polyols within the compositions of Parenti thereby predictably obtaining workable polyol blends based on the teachings of Perenti. The remaining limitations of claim 26 are adequately addressed within ¶ 25-28, which are incorporated herein by reference.
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are only partially persuasive. 
The rejection pertaining to Albers is withdrawn in view of Applicant’s amendment. Specifically, Albers fails to describe, or motivate one of ordinary skill to create, isocyanate-reactive blends that are clear. 
With respect to Riccio, Applicant argues the Example of Riccio uses a sorbitol initiated saccharide polyether polyol, which is excluded by the claims. Although this is acknowledged with respect to the previously set forth rejection, it is noted Riccio describes the saccharide polyol are preferably initiated with either sorbitol or sucrose/glycerol. Given such, one of ordinary skill would find the substitution of sorbitol polyols with sucrose/glycerol polyols to be obvious in view of the teachings of Riccio. 
With respect to the new claims, Applicant argues the Example referred to within the rejection has a total EO content of 15 wt% with respect to the total isocyanate-reactive composition. In response, the claims at issue require the polyol blend (1) to have less than 18% by weight of ethylene oxide based on 100% by weight of components (a) and (b). In contrast, Riccio computes EO content of the entire isocyanate-reactive composition (not just the polyol blend) relative to total weight of the isocyanate-reactive composition (not just (a)+(b)). It is therefore concluded the manner by which Riccio
Further with the above, it is noted Riccio incorporates the diethylene glycol content within StapanPol PS-3152 as part the EO content calculation, whereas Applicant does not. See for instance the Examples of the present application which utilize a phthalic anhydride/diethylene glycol polyester polyol (PS 2502A; see Table IV of Gluck (U.S. Pat. No. 5,124,366)), but does not factor said polyester polyol into the EO calculation. Rather, Page 29 appears to indicate the EO content is the amount of polymerized ethylene oxide rather than all oxyethylene residues per se. 
Applicant refers to ¶ 50 of Riccio and urges one would not find motivation to arrive at the range of claim 28 or have a lack of ethylene oxide within polyols (a) and (b) per claim 29. This is not found persuasive. Example 5 of Riccio, of which Riccio indicates is within the scope of Riccio’s invention, uses no ethylene oxide within polyols (a) and (b). Within ¶ 50-51, Riccio describes Example 5 as being “storage stable” or having “improved storage stability”. This is evident given Riccio’s broad definition of acceptable storage stabilities (less than 10 second change in gel time when stored at room temperature for at least 1 day; ¶ 8). While Riccio may indicate at Table 5/ ¶ 80 that greater degrees of storage stability at higher temperatures is obtained with higher EO contents, Riccio’s non-preferred embodiments nonetheless read on the limitations of claims 28-29. It is well settled non-preferred embodiments may be relied upon within prior art rejections and that preferred embodiments do not constitute a “teaching away” from a broader disclosure or nonpreferred embodiments. See MPEP 2123 and 2143.01(I). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764